Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION

Continued Examination Under 37 CFR 1.1 14
 1. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1 .17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on February 02, 2021 has been entered. 

Information Disclosure Statement (IDS) filed after Allowance
2.	Information disclosure statement (IDS) filed on February 02, 2021 after allowance has been considered and entered in full.
3.	Various prior art references cited in the IDS filed by the applicant have been reviewed; however, examiner still maintains the same reasons of allowance on the respective claims.

Allowable Subject Matter
Reasons of Allowance:
4. 	Claims 1-20 are allowed.
	The following is an examiner’s statement of reasons of allowance:
		The reasons of allowance for claims 1-20 should be evident from the previous office action mailed on 01/11/2021. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MANAV SETH whose telephone number is (571)272-7456.  The examiner can normally be reached on Monday to Friday from 8:30 am to 5:00 pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Sumati Lefkowitz, can be reached on (571) 272-3638. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).



/MANAV SETH/Primary Examiner, Art Unit 2662                                                                                                                                                                                                        February 10, 2021